DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 17-20 are objected to because of the following informalities:  
a.	As to claims 17-20, the examiner is unclear why applicant has used the term “storage devices”, as all the other claim trees use storage elements for what appears to be the same structure.  It is not found to be necessarily wrong, simply unclear as to why consistency is not held throughout the claim trees when referring to the same structures.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the written output values" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner specifically is unsure if the written output values different from the written output signal values in some manner, or if the instant limitation is intending to call back to the output signal values.  For examination purposes the examiner is interpreting the written output values as written output signal values.  This same rejection applies to claim 17, and likewise to the dependent claims of each respective independent claim.
Claims 4 and 18 recites the limitation "the written output values" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner specifically is unsure if the written output values different from the written output signal values in some manner, or if the instant limitation is intending to call back to the output signal values.  For examination purposes the examiner is interpreting the written output values as written output signal values.  
Claims 5 and 6 recites the limitation "the plurality of storage devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner specifically is unsure how the storage devices differ from the previously claimed storage elements (i.e. whether or not they are distinct claimed structures).  However, for examination purposes the examiner is interpreting the devices as the previously claimed elements.  Claims 12 and 13 contain the same issue and are being interpreted in the same manner.
Claim limitation “means for generating”; “storage means for”; “control means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In each case the examiner can only find the means for language in the claims themselves, nowhere in the instant disclosure can it be found what particular structures or class of structures explicitly correspond to the means for language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For examination purposes the examiner is interpreting the means for language to cover the structures similar to that of instant claim 1.  Further claims 18-20 are rejected for their dependency on instant claim 17.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boutaud (U.S. PGPub No. 2020/0018834 A1).
 	As to claims 1, 10 and 17, Boutaud discloses and shows in figures 1 and 4, a system for storing sensed values in an optical receiver corresponding to time-of-flight windows for receiving optical signals elicited by emitted optical pulses, the system comprising: 
at least one photodetector (106) configured to generate output signals indicative received optical signals ([0053], ll. 1-10); 
a storage array (Array of 406, FD caps) comprising a plurality of storage elements (FD caps 406 themselves) and connected to receive and store the output signals from the at least one photodetector corresponding to at least a portion of a time-of-flight receive window (i.e. detection window) ([0067], ll. 6-16; [0074]); and 
a control circuit (302, and more specifically 306, where the examiner notes that implicitly the photo-sensor component is a circuit as it controls an electronic device in the manner disclosed) configured to control storage of output signal values by the storage array, wherein the control circuit is configured to: write and overwrite (explicitly disclosed) the output signal values to a first subset of the plurality of storage elements, detect an event (i.e. saturated value) based on the written output values, and retain data on respective storage elements that comprise at least the first subset of the plurality of storage elements in response to detection of the event (i.e. values detected that are not saturated) ([0065], ll. 1-6; [0119], ll. 19-58).
The subject matter of claims 1 and 10 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 10, therefore the method is inherent, in view of the above apparatus rejection.
 	As to claim 2, Boutaud discloses a system, wherein the control circuit comprises a detection circuit (308) configured to detect the event immediately as a return pulse of an emitted optical pulse ([0069]; implicitly the even is measured as soon as the detector provides an output).
 	As to claim 3, Boutaud disclose a system, wherein the control circuit is configured to detect the event after the time-of-flight receive window has completed based on values stored by the plurality of storage elements and determine a detection window (i.e. measuring cycle) that comprises the first subset of the plurality of storage elements ([0082]; whereas already cited the capacitor can be a multitude for each pixel).
 	As to claims 4, 11, 14, 18 and 19, Boutaud discloses and shows in figure 4, a system, wherein the plurality of storage elements are analog storage elements that each comprise at least one capacitor, and wherein the system further comprises an analog-to-digital converter circuit (412) configured to convert the written output values of the first subset of the plurality of storage elements ([0074]; [0075], ll. 5-10).
 	As to claims 5 and 12, Boutaud discloses a system, wherein the plurality of storage devices are arranged in a plurality of arrays, and wherein a first one of the plurality of arrays comprises the first subset of the plurality of storage elements, and wherein the control circuit is further configured to write and overwrite the output signal values to a second one of the plurality of arrays following detection of the event ([0051]; [0073]; [0119], ll. 19-58, where the examiner notes that the array can be interpreted to have multiple arrays of pixels and as disclosed when those particular pixels are saturated they will be overwritten).
 	As to claims 7 and 20, Boutaud discloses a system, wherein the control circuit comprises a timing circuit (implicitly done in the electronic system by a circuit in Boutaud) configured to control a frequency at which the output signal values are written to the plurality of storage elements ([0081], ll. 1-4).
 	As to claims 8 and 15, Boutaud discloses a system, wherein the control circuit is further configured to: write and overwrite the output signal values to the first subset of the plurality of storage elements at a first frequency, following a first time period of the time-of-flight window, write and overwrite the output signal values to a second subset of the plurality of storage elements at a second frequency different than the first frequency [0119], ll. 19-58, this is interpreted as implicit in a TOF system where varying distanced objects reflect light as different times resulting inherently in varying frequencies of storing data as light pulses are received back at varying times and rates).
As to claims 9 and 15, Boutaud discloses and shows in figure 14 a system, wherein the control circuit is configured using analog or digital circuitry and further comprises a sample table circuit configured to store timestamp information regarding the event and identifiers for the first subset of the plurality of storage elements ([0153]; where the examiner is interpreting that values are time stamped in being sequentially number as a result of sequential measurement in time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 an 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boutaud in view of Rios, III et al (U.S. PGPub No. 2017/0134687 A1, and Rios hereinafter for citations).
	As to claim 6, Boutaud discloses a system, wherein the plurality of storage devices are arranged in a plurality of groups, and wherein a first one of the plurality of groups comprises the first subset of the plurality of storage elements, and wherein: the control circuit is configured to write and overwrite the output signal values to each of the plurality of groups prior to the detection of the event; and the control circuit is further configured to replace the first one of the plurality of groups with a replacement group (i.e. the data used to overwrite) following detection of the event ([0119], ll. 19-58).
	Boutaud does not explicitly disclose where the values are prior to the detection of the even.
	However, Rios does disclose in ([0010]) that in the situation where the event is an accident for example the data can be saved, but prior to that all data is overwritten to save on memory space in a system that has limited capacity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boutaud where the values are prior to the detection of the even in order to provide the advantage of increased efficiency in only storing data directly related to an accident event, which when coupled to Boutaud would only be data that isn’t saturated and directly related to what is desired to be measured.
Examiner’s Note
	a.	Nix (U.S. PGPub No. 2019/0299860 A1) discloses in ([0011]) the basic concept of keeping data storage based on detecting an event, and overwriting data that fails to have an event (i.e. useless data).
	b.	Fuchs (U.S. PGPub No. 2015/0039397 A1) ) discloses in ([0125]) the basic concept of keeping data storage based on detecting an event, and overwriting data that fails to have an event (i.e. useless data).
	c.	Hidalgo (U.S. PGPub No. 2011/0024620 A1) ) discloses in ([0108]) the basic concept of keeping data storage based on detecting an event, and overwriting data that fails to have an event (i.e. useless data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886